Citation Nr: 1741333	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-36 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is under the jurisdiction of the VA RO in San Diego, California.  In June 2015, the Board remanded this claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In an August 2016 letter, the Veteran contended, through his representative, that his condition was less symptomatic than usual at the January 2016 VA examination.  This alludes to the fact that the severity of the Veteran's condition is different than what was recorded at the January 2016 VA examination.

The Board finds that the Veteran has not been provided an examination since January 2016 and based on the August 2016 letter, the severity of the disability may not have been accurately reflected at the most recent examination.  Therefore, a more contemporary examination is needed to determine the current severity of the residuals of a left knee meniscectomy.

Clinical documentation dated after January 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 






Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from January 2016 to present.  

2.  Schedule the Veteran for a VA examination for an opinion as to the nature and extent of his service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  The examiner should provide ranges of joint motion in degrees for the left knee.  The examiner should provide ranges of passive and active motion and weight-bearing and non-weight-bearing ranges of motion, and should also provide ranges of motion of paired non-injured joints.  The examiner should indicate whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination.  The examiner should also comment on whether the left knee disability causes any occupational impact.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




